Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edu Enin-Okut on 24 March 2021.
The application has been amended as follows: Claim 1 has been amended to recite the thicknesses of the upstream part, downstream part, first region and second region, and claim 5 has been cancelled. The full claim set is recited below.
(Currently Amended) An electrochemical cell stack comprising: 
a first separator; 
a second separator; and 
an electrochemical cell disposed between the first separator and the second separator, 

the solid electrolyte layer having a downstream part and an upstream part, the downstream part having a length that is no more than one quarter of the total length of the solid electrolyte layer in a flow direction of a fuel gas which flows in a fuel flow passage between the anode and the first separator and having a thickness that is equal to a total thickness of the solid electrolyte layer, the upstream part having a length that is at least three quarters of the total length of the solid electrolyte layer in the flow direction and having a thickness that is equal to the total thickness of the solid electrolyte layer, and 
the downstream part including a first region within 3 µm from an anode side surface and a second region disposed between the first region and the cathode having a thickness that is greater than or equal to 20% of the total thickness of the solid electrolyte layer and less than or equal to 80% of the total thickness of the solid electrolyte layer, wherein 
the intensity ratio of the tetragonal zirconia to the cubic zirconia in a Raman spectrum of the first region is greater than the intensity ratio of the tetragonal zirconia to the cubic zirconia in a Raman spectrum of the second region, and 
the intensity ratio of the tetragonal zirconia to the cubic zirconia in a Raman spectrum of the first region is greater than the intensity ratio of the tetragonal zirconia to the cubic zirconia in a Raman spectrum of the upstream part.
(Original) The electrochemical cell stack according to claim 1, wherein the intensity ratio of tetragonal zirconia to cubic zirconia in a Raman spectrum of the first region is greater than or equal to 1%.
(Original) The electrochemical cell stack according to claim 1, wherein the intensity ratio of tetragonal zirconia to cubic zirconia in a Raman spectrum of the second region is less than or equal to 0.1%.
(Cancelled)
(Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Ohmori (US 2017/0062857 A1), but it does not teach the solid electrolyte layer having a downstream part and an upstream part, the downstream part having a length that is no more than one quarter of the total length of the solid electrolyte layer in a flow direction of a fuel gas which flows in a fuel flow passage between the anode and the first separator and having a thickness that is equal to a total thickness of the solid electrolyte layer, the upstream part having a length that is at least three quarters of the total length of the solid electrolyte layer in the flow direction and having a thickness that is equal to the total thickness of the solid electrolyte layer, and the downstream part including a first region within 3 µm from an anode side surface and a second region disposed between the first region and the cathode having a thickness that is greater than or equal to 20% of the total thickness of the solid electrolyte layer and less than or equal to 80% of the total thickness of the solid electrolyte layer. There is no teaching or motivation for one of ordinary skill in the art as of the effective filing date of the invention to modify any of these references to include these claimed features together.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on April 7, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/225,283 has been reviewed and is accepted. The terminal disclaimer has been recorded and the double patenting rejection of record over this application is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723